Boyce, J.,
delivering the opinion of the Court:
This was an action of assumpsit on the common counts. A bill of particulars was required and filed.
After the bill of particulars had been filed the defendant pleaded the statute of limitations, among other pleas, without drawing the said plea out. The plaintiff did not file a general, but a special, replication to the plea of the statute, to the effect that the said several causes of action in the declaration mentioned and each of them did accrue within six years next before the said action was brought. The defendant demurred to the replication.
The plea of the statute in an action of assumpsit on the common counts amounts simply to an averment that the promise was not made within three years, and a general replication to it, as was contended, is a reply that the promise was made within three years, but that is not this case. The plaintiff has replied to the plea of the statute by a special replication, averring that the cause of action accrued within six years next before the commencement of the action. The special replication is, we think, proper and sufficient. (1 Woolley on Del. Prac., Sec. 534; McDermott vs. McCormick, 4 Harr. 543.)